    
 
  
    
 
   
  
 
  
 
 
 
 

   
 

ee UNITED S STATES DISTRICT COURT ee
FC FOR THE EASTERN DISTRICT OF PENNSYLVANIA

   

ain ieee

case number:.

“PEC: GLORIA'S PLACE.

 
  
   
  
  
  
  
 
 
  
 
  
  

KATHLEEN D DESMOND, PRESIDENT a

  

ae -p Plaintiff “Racquel L Lewis - Davis - Pro Se 3c brings this action to PEC Gloria’ s Place e pursuant to. - 2 oe

oe : us S. c § 2000-3) Givi action n for 2 deprivation of sighs a2 vU. 8. Coe 8 1985) Conspiracy

 

ae ‘St Statute - 18 usc See. an; Title mW of the Omnibus Crime Control aad Sale Streets Act of 1964 (isp - a

 

oe statute) - Blectronic Communication s Privacy Act 18 v. 8. c 8 2510, 3121 Stored Electronic - . :

  
 
  
 
  
 
  
 

oe - Communication - 18 v. S. c :§ 2701; and Violation of Privacy by way y of Intrusion of Solitude incloding

: = : Stalking and cyberstalking 18 U. s. c § 2261(1 KANIV2)(B)2N0) Conspiracy Against Rights Title 18

 

a UL s. Code ® al, 242; Defamation 28 v. s. c § a1o1(ny, U. S. Code Title 50 Chapter 36, Sub L Se |
: 4 s09( U. S. Constitution - Fourth Amendment Intentional Infliction of motional Distress =
oS “enjoin the named Defendants from Discriminating, and rating in in a a continuing violations theory fo.

: _conspire against the Plaintiff of her civil righ prleges 0 or immunities ‘secured or: protested byt the

 

oe ~ Constitution ¢ of the United States and Federal statutes, S

 

 
 

 

 

 

 

 

wu URISDICTION

 

- 2. This Court has ns jurisdiction 0 over this a action pursuant to 28 U. 8. .C. 91367; drbegh vy. Y &: H

 

. rae Corp, 546 U, s. 500 (2006). Corporate, findlaw. com states cases can be brought i in either a state or federal a ao : -
oo “court if the claim in suit exceeds $75, 000; AND if the Federal l Question is is the i issue 28 28 USC Sec 133 and, A S a no cues

   

BOS ; af Federal laws have been violated,

  

as 3. “This Venue is is proper in n the United States District Court for The Eastern District of JSS
oo. | rem pursuant to, 28 U. S. c. 8 13910) and oO All claims: set forth i in the 1¢ Complaint a arose in n said sid eS =
istrict ee aS ees ae : OUTS ook SA Pts

"PARTIES

    

4. Pint is a citizen of the e United s States sof America Plaintiff is a a resident in Philadephia a aoe Ae So

   

5 Defendant PEC Gloria 8 Place in the State of Pennsyvenia.

- _DEFAMATION/STALKING HARASSMENT/RETALIATION

  

a Q . “ January 2 2020 - _Plaintif? v was told by the staff, “you a are not able to stay. out on ‘the weekends".
me "If you do, yout ‘make them believe you have s some place else to 0 go". Other residence left.
oe ‘consistently 0 on weekends, eee oe ee Be Pe &

  
   

oes "February 2020 - Case .e Manager, Behavioral Specialist and the Director. of f Organization & & Hes
ey Learning held a planning meeting. with Plaintiff. Plaintiff was required to ‘write down. triggers, . oe
They asked the Plaintiff to speak about. triggers and solutions. Plaintiff.also. ‘expressed some. vss
of her past experiences and how it relates to the triggers. The Behavioral Specialist stated, 2

eecenetaye "well those things are. designed to make you. insane". She was then pulled o out of the: room ny OS
eee the Sowshan Moore - case e manager f for a 8 private, discussion. rs whe

 

 

pee January / February 2 2020 - Roommates attempted | to 5 bribe Plaintiff f "help u us + help you", "L. ee

“>. don't want no more hoopties". Spoke: very authoritative and claimed to be a prophet. After.

ee “submission of the complaint in February, : roommate began to show. major dislike for plaintit Snares
mus 2 Oceasions bumping i into » Plaintiff intentionally. Gribery/Stalking/Harassment) Oe

 

oe Plaintiff and minor “child were 6 subj cted fo iatentional adverse actions by the wesidents and
staff at Peoples. Emergency. Center - Gloria's Place. Plaintiff's roommate spread urine
substance onto the drinking * water, bottle of the Plaintiff and also threw a cup or: bowl of Aeroinhs
22 Fruity: Pebble Cereal onto Plaintiffs: sons is storage ins. on 1 the Plaintiffs side o of the r room, after a eemanr ae
the complaint w was filed i in February pasa oe rae TS Mn

   

| oe Case} Manager called Plaintiff crazy on n2. occasions. . January i in person, a, April during a phone ee es
nS conversation). Case Manager yelled at Plaintiff and gave incorrect information regarding COR ee
ed custody exchange 8 and the rules. for. COVID - 19 ? overnaaht st stays. When the ePlainti aS oo ee

 
     
 
 

es ~ questioned the information and voiced. uncertainty the c case. . manager responded with, if you. BAP
> are that scared of him..." "and “you. sound: I crazy in your thinking’, ‘you’ re ¢ thinking like a a 8
grazy person’ Pe Ee ee AS SE

           

April. 2020 Plaintif’ was s called a "hoe" by resident 0 on. nthe and floor. ‘Glander) Oe

es May or - June 2020- ‘Staff Cafeteria “first you up! p here re (hand gestures) now. you down here", L SS
So see-you, ‘see you", Laughed and saying as she: walked away, "I.don't understand it”. ‘Plaintiff . oes
owas the only other person in the cafeteria and Staff looked at Plaintiff when she was saying 1 ee
cy - @lease see CCBC. AOL Email hack regariing this phar), ONGOING RETALIATION, | ae
: | DEFAMATION ee : ee te

        

a “July 29, 2020 - Resident came over. to the church i inquiring about Plaintiff. - Church is 5 directly ee
across the. street from: the shelter. Plaintiff volunteered there. Residenttoldastoryto
“os. someone at the Church that she asked Plaintiff to "babysit" and the Plaintiff "said I would aot
ay babysit for her". ‘She added that the F Plaintiff i is | *standoffish’ " - (Slander/stalking behavior),

 

oe - oe If Plaintiff ‘opened the door, ther roommate e would close it. Plaintiff would open the door for . ae
WO oS air. to. circulate due to the toxic air ofu urine. e and. an. n oceasional stink bomb. nuk

  

oa : Pints s0 son was picked 0 on aby other children "he has ADHD" and called him ugly". ; : oe : oe

 

es . August 1, 1, 2020 Plaintiff stood outside ri ringing | a the © doorbell and inocking 0 on the window for : ae _ Be
over 20. minutes. Another t time Plaintiff w was outside 0 over 5 minutes. Su es Seay

 
  
   
 
 
  
 
 
 

    
 
 
 
   
 
  

oe September 18, 2020 6: 30 ‘AM antimidation, Violation of Privacy, Harassment).
Roommate called Plaintiff petty, tried to fight her, expressed being offended by a
Plaintiffs 1 non-offensive. music, accused Plaintiff of saying things to her every. morning,
Roommate walked out of the room slamming the door at 5:00am. Roommate came into. the” CSRS
OE es room, ‘Plaintiff told: her, "I didn’t want to take. credit for watching. your : son, the staff actually. Cs me
_o did Roommate responded, "oh, then I am being nice to you for nothing’. secre oe

   

= ‘September 2 2, 2020 12: 00 PM- Plaintiff was in n the TV lounge with s son preparing a fora a. Us
ae custody: hearing on. ‘Thursday. 9. 24. 2020. To relieve stress, plaintiff! kind. of grunted. Plaintiffs BE
“son began. to laugh and it became a joke: while: plaintiff repeated. the action. Plaintiff. heard © ae
2 her name. being called’ and she went into the direction. Resident: from room 3 was: standing by a
OES ~ the elevators on. the phone, ‘Plaintiff asked. if: someone. ‘called her name. Resident says,"lam. oe
- = “On the. phone: -with---—and. she- asked who.is. yelling. and_1. told:her: “Plaintiffs. Name" the. lady.
in. Room 1, she i is weird " . Then she proceeded to tell Plaintiff to “mind your own n business”.

   
 
      

On October 16, 2020 - “My Son ‘(2-years of age) ¥ was s going to o take. a shower between ”: 45,
8:30am, Shantay ; and was in the cafeteria. Her son was.in the bathroom, He was staring at
a my: son as he always « does. My. son asked, “why, are you staring. at me"? The little boyt told his Hn
aa “mother that my son said something 1 to him and so. she. (Shantay) * went to the bathroom and. DE
es _ jumped. into the face of 1 my son ‘and began threatening him. “Twill beat your fucking ass; don't: aE

ae you. ever r say y anything ( to. > my § son a again’, § ‘She then came. to. me as staff reported the 1 incident to te a ge

 

 

 

 
     

| Case 2:21-cv-02180-JP Document Filed 05/12/21 Pageaofis

   
       
  
     

     

oe | “mea and she began t to tell 2 me, angrily, that she will "beat Chis ass". 1 walked a away ‘and told: her Es
oo. she wasn't. ‘The next. morning. ‘Shantay: threatened my: ‘son again. "Imma. beat your fucking 88,
eer child's name” she. left the room and came. back and was yelling * "imma A beat your.

. ‘ond December 12, 2020 - - Plaintiff was 2s physically t threatened by: a resident which should be ¢ on.
o camera Decause it t happened in front of ihe building as Plaintiff w was exiting, the building, Bes

 
  
  
  
 
 
 
   
  
   
 
 
 
  
  
 

 

a Plaintiff asked if she "could hold down the noise.a little” and she replied, "Pm trying to get
aS "ready. for work". "Every morning you’ have something to. say, every. morning you start.
een trouble". Plaintiff went to. talk with staff. The roommate. stood in the hallway « and watched - a
a Plaintiff and then at approached Plaintiff in the. front with a brush and got: in Plaintiffs face. One ee
‘after roommate ‘was s already j in the face of the Plaintiff with. a. : brush. Roommate ‘said ee
ee ‘repeatedly t that "you always. got: something to. say”. Plaintiff. responded, "I don't say tytn oe
~oto-you", Roommate, responded, “through. your music. you say: things". The roommate then’
| : called the Plaintiff, "petty", "you should have just: come to me and talked to. me", Plaintiff me o fy
ce didn't talk to her. Plaintiff. didn’t stay. in the room when she was in the room. ‘(staff SOE

 

ee orchestrated events - ‘noise. activity, 1 intimidation, threatening acts of physical harm and 1 nS 3 eater
se _ defamation). Plaintiff never said d anything to anyone about the roomate. . AE - 2 : a ce oe oS ees

2 o Staff was ‘being instructed 0 on. n not feeding, Plaintiff. Plaintiff have food 4 allergies. ‘Staff would o S -
foe - either | leave and not put out breakfast, junch or dinner or put out: food Plaintiff cannot eat. ee ae
ay Staff. would be instructed t to feed the Plaintiff. COxFeedFond!). : po

 

 
 

 

| VIOLATION: OF PRIVACY - INSTRUSIO. of SOLITUDE catstime a access sto 0 ee
Plaintiffs phono). fe Serer

  
  
 

 

“March 2020 - ‘When Plaintiff w was. moved to a private r room on 1 the ond floor duet to. Covid 19,
~ oc shut down; items were. removed. from Plaintiffs room. On the first day a full-length 1 mirror
owas removed ‘when. Plaintiff, went downstairs to gather more items from her locker. A few.
EE weeks. later, the window : screen was removed from. the window. Plaintiff: searched for it.

are oom: and. stealing. ‘items violating the

 

  
 
 
 
  
 
  

: yutside-and. could. not- Jocate-it Ente
: rivacy of the residents. o

  
 

ee April 2, 2020- - Plaintiff went to get dinner. and v was s approached by: a former roommate who. -
“ “Jashed out on: Plaintiff. She watched the Plaintiff and said, "what you. do in the dark will - :
cos come out in the. light". Plaintiff. was on the phone with management scheduling : atime to.
ee ~ conference fora school j proj ject. ‘Plaintiff had t no other: conversation or.contact ‘with. the. -
-foommate since. March when’ she went: upstairs to. Quarantine. The roommate clearly had: Bae
er a access, to Plaintiffs phone conversations and misunderstood the conversation. ‘Violation of .

 

  

 

 
 
  
  
  
 
  
  
  
 
  
 
  
  
 
  
 
 
  
  
  

  

ee - B Privacy by way. y of Intrusion nof Solitude,
oo - : Plaintiff had private te telephone conversation with the C Career Developer and 2 answer red a
questions of "did you ever have an IEP", highest level of education amongst other questions. .

Staff walked by: Plaintiffs 1 room and projected her oice ¢ “liar, Tm. not ot buying it" » She was
: | alone and there v was no one © else there. ke : ae

 

 

os “july 14, 2020 Resident swept a a iness in front tof Plaintiffs locker, Plaintiff took a picture. oe
a ~ Resident came very emotional, ‘yelling and saying, "she: always taking pictures". ‘No one wa AS
> around. when the picture. was taken aby th the Plaintiff i (Violation < of Privacy byy way of

ae Inrasion of Solitude). es soe asec a ae

       

ae "There v was. 3 also ‘a video recorder i in + Room 6 white. I hung from the ceiling and pointed sos
oats - directly down the. hall to Room. 1. (Plaintiffs room). Monitoring all hallway activity. However,
it was ina resident? s room. One of the residents from that room made a comment walking © eke gh os
Ls down. the hall that she "don't want Ray Ray and t them to know every t time I L take a a shower ). oe
a _ (Violation of Privacy) ees ee (ESE a

 

 

 

oS a . - Police officer friend (at the time) f from the t loth District ‘next door: to the shelter actually told a S
the Plaintiff the exact outfit she slept in while in the shelter. She v woke cup Kt to use the bathroom mh ee
: _ which i is across the hall from her room. Room 1. Ce ra een

 

       

August 9, 2020 - Plaintiff attended a ‘child's birthday party ¢ out ofst state. Content talked about Co Sa

on Plaintiffs personal: calls with family regarding the party. was. being, discussed anones, eee

- goommiates in earshot of the Plaintiff. Residents read off of their phones catch phrases - ms A oe

ee "Party", they talked about tamiving e at Tem "she said its petty". All i things @ talked about in - aa
ee private, conversation. a, - ee eerste re ae

 

 

oe August 1 u, 2020 - Neighbor resident came > out tof Pher r room as : Plaintiff was, 5 at t her locker and fe
"said "L block the number and then I answer the call when they call". Plaintiff just blocked a
~- number.and then unblocked it and. when the person c called Plaintiff answered the ¢ call. This
har pened night before Plaintiff went to. her locker. cee a os Susy

 

  
  
 

 

oe ‘August 18, 2020 - _ Approximately 8: 30pm: ‘Staff stood at the threshold of the Kitchen door” fe
and t pro} jecting | her-voice down the. hall to the dorms, regarding having trouble: finding parking Be

and moving to Delaware or New Jersey "what is that place in New J erscy", "I don't. Cas
remember". ‘When the Plaintiff asked the staff if she. could: maybe. go into the kitchen to. have = A
-=----the-eonversation- at-a-closer- -range-so-to- not. yell. Proj jecting-¥ voice. e facing the. dorms. The staff. Sacer

iene told the. Plaintiff not to “hold grudges’ Se eee one He

 

 

   

SAS, ee : : : “August 4, 2020 - Plaintiff and her daughter h had z a conversation regarding hi homes (tached ce
eS and, detached). Plaintiff was s looking in | Delaware and New Brunswick New J jersey.

 

: ee “December: 2020 Christmas break - Plaintiff left a portable WIFI belonging | to 6 the Philadelphia ow
mere ~-- school district on her bed.as she ran an-errand, When she returned the paper with the Bees
nee _ password t that came in ‘the box was removed stolen from i inside the. box. Plaintiff did not share Ee

      

 
  
 
 
  
 
  
 
 
  
    
    
 
     

  
   
  
  
 

    

oy 2 a room: with a anyone 2 at the ti time of this. She was in room n2 and i itv was as during a a restriction : :
- quarantine, ee ee ee

  

2 ‘Residents often made comments for Plaintiff to hen regarding activity and conversations that
- Plaintiff ¢ conducted i inthe 1 privacy of her own room or noton the. shelter: ‘premises. For.
example: One resident began to speak loudly, "Twas texting. you. from: my i iWatch". This” anes
~~ particular 3 resident did not own an iWatch or. iPhone at the time of this. conversation, However, F

the Plaintiff v was in: the computer room: earlier that. day updating her. iPhone and paiting her Os
watch. She text someon fom ber watch at the time ee EARS

  

a “NOISE H HARASSMENT / RETALIATION |

a Janu anuary Ta january - = Plaintist and ‘minor child me always ‘wakened from sleep with extra loud ee

 
 

a first room. Residents who would walk past the room and yell out catch s statements sand fe
oe _  Pitaves at Plaintiffs door. Boe {Uh oR noni

         
  

= : - Resident and maintenance 2 staff stood outside Plaintifis door on 1 the 2nd Floor and had as
= _ conversations. quite loudly. At this ti time a a recording w was scrambled the. Plaintiff was s making
with het 9c son. aan oS =. beh SPAY : 2

    
     
   
 
 
 
 
 
 
 
 
  
  
 
 

 

ee During March - Ju une © 2020 Plaintiff auerantined 6 on: 1 the ¢ 2nd floor and her window was in nthe 7

“back of the building. She was wakened out of her sleep daily by cars revving. engines Toudly : “
daily, Officers having loud conversations, and. Shelter staff that came out and had one

ws conversations under: Plaintiffs window or across the street and: spoke very. loudly, projecting - ns

peo their voices. Also, residents would: come and: meet i in the hallway : and have conversations that eee

started off low and ended with Proje jected v voices when something W was as being said for the Pe ,

Plaintiff to > hear. gute Caras an A

 
 
 
  
 
 
 
  
 
  
 
 
  
 
  
 
  

     

: “Resident n next door to plaintiff. on nthe nd floor went to here room nand began to. yell at the
oS adjoining wall "I'm God", (Comment. that i is synonymous to the phrase IGOD located i in.
oo. Plaintiffs Facebook cookie browser which v was s hacked d by CCBC FROM 2014 - -2015),.
cs (Retaliation) ae os eaters

ee Ju une 17, 2020 - 6: 05 pm n Plaintiff v was threatened and felt threatened by: a . resident from the
oe 2nd Floor who came. into the computer room moments after her son left. She held the phone ~
-to-ear- but: did- not-speak.. She-began- to-open- -cabinet doors-and. slam. all. of.them:closed.- “Then
ce blurted out "I will beat that ass" Police Report 20- 16- 25065. Wolse Campaign, Stalking
os ad intimidation) oS Bs EA oe pacers UES

 

    

. : Noise campaigns outside of the e window. by eat as well as s indoors. Staff ville come cand yell
a _ sing. under the window, » "savage and d nasty. EEE Lee :

 

  

| 3 Approximately Tu une e 2020 - - Resident sniffed around a me , whenever she s saw. me ie talking with
cs staff. This resident told staff that plaintiff te lefth hair on n the sink i in a the bathroom. ‘When the.

 

 
 

Case 2:21-ev-02180-IP Document Filed 05/12/21 Page7of13

 
   
 
 
 
  
    
 
  
 
    
      
 
  

 

eee ~ resident ws was s asked: to o please mind! hee business she stated with her phone i in her hand ¢ as if she ESS
was recording," “look who's talking", "look-who's talking". ‘This resident would not leave until Le

Bs - staff requested her to. The sniffing is "Conditioning, where victims are sensitized to certain
He stimuli" (www. ohchr, org). The Plaintiff had nasal surgery in: ‘winter of 2013. Plaintiff began Helena
working for CCBC in March 2014, Plaintiff was still healing from the nasal surgery, and
“would: sniff often. CCBC used. sniffing asa form of harassment against Plaintiff and the. a

ee sniffing followed the Plaintiff n now to Philadelphia,

  

 
 
  
 
 
 
 

    

 

September 2020 - _ Plaintiff sat: down with Staffi in her office to ask for assistance vith
oe diffusing « an issue that interfered: with son sleeping | and ability. to focus i in school. ‘The .
-.. roommate of Plaintiff sets an alarm at 4:30 am, snooze several times, turns on the light, :
ee rattles plastic ‘bags, open. and. closes. storage bins multiple times, fidgets with. candy. wrappers. BUSS
--.- and plastic bags, leaves the room slamming | the door several times.andtakesphone
5 gonversations. Staff. asked Plaintiff, “well, do. o.you | know w whey th this i is ‘appening?” T Then Co Ee
3 September 18th happened. ata ae aoe ae | : cee elohrs

        

 

a . : “September 26, 2020 - - Approximately 6. 6AM- “Staff stood i in in front of t the staff locker room. n and oe _
od heckled loudly: an entire. conversation down the hall to other staffi in’ ‘the: office. Plaintiff and S a ee ie
wy son) were in the r room: across from staff locker room n attempting to sleep. POS ns

me oe "September 2 26, 2020 - _ Appronimately Bam - “resident ‘was sat her Jocker directly i in. 1 front of.
- . Room. 1 (Plaintiffs. room). } Resident yelled extremely I loud to her daughter: who was in Room.
__ Odown thehall xs [Ra Sn UE

       

"Noise Campaign - Gam - “until school time: ‘neighbors upstairs conduct stomping in nthe ee
2 corner, only, where the Plaintiffs bunk beds. are from upstairs. Every. morning and. every. night : we
oo at'10- pm for about.an hour or so during the week. On n weekends the © stomping can n last for tan
SESE) ‘hours ¢ at night, (Harassment). SUR ees HUG SS

 

  
  

   

J uly 27, 2020 - Plaintiff was s watching movies on her x laptop i in ‘her bunk with privacy. covers. o S
down. 11 pm. after Plaintiffs roommate came in and. climbed ‘into her bunk, aresident came a
into: the room and began to: pull to privacy covers back attempting to come into Plaintiffs:
bunk. ‘When Plaintiff said. "hello" questionable, the} person ‘turned and: walked out of the room,

Se - When Plaintiff talked with: Staff about it the next morning, she:was. laughed. at and staff. ae
replied "maybe they like what you look like or. maybe they. like the way you. put your. stuff 5 cee es
together" ‘Days: earlier: Plaintiff. had: a-conversation-on-the. phones with. her-sister:and. there. was ns es

a joke with content of the Plaintiff liking girls. If Plaintiffs calls were not. exploited, | the Lee
ee young lady, would not have attempted t to got i into o Plaintiffs bed with her. Bi

 
  
 
  
  

 

 

Se oe ~ CONSPIRACY A AGAINST RIGHTS - 18 U. s. Cc. See. ‘See. 241, 202. civ
cebone E ACTION FOR DEPRIVATION OF RIGHTS - 42, U, S. Cc Sec 1985. Ces

| oS . : PEC- “Gloria's s Place r ran a a gang , stalking facility. which incorporate v various forms of i
oa ‘harassment tactics geared toward Plaintiffs personal lis life and career: ot which happened when eee

  
 

 

re Plaintiff lived i in 1 Maryland, prior “to o her 1 moving to Philadelphia. I Item 4 shows the behavior o: of — Peed
Plaintiffs roommate who through. fruity. pebbles cereal on ‘Plaintiffs belongings and wiped A
--.. substance. with the smell of urine on the water bottle which. belonged to Plaintiff AN
AES, happening after Plaintiff filed -her ‘complaint i in court in February 2020, The roommate’ S.
behavior changed from inauthentic friendship to hate rather quickly. Item: 7. shows staff.
ae reciting statements of stored communication (emails) that was sent to. Plaintiff by.a former

 

> supervisor in Maryland - CCBC. Item 30 speaks of a neighbor resident who talked about
“being! God saying I’m ‘God which i is the. same.as the content. found i in Plaintiffs ‘web browser
0 (web kit) after ‘employment at CCBC: (1GOD"). ‘Item 34 highlights residents sniffing
“whenever they. see the Plaintiff talking to a staff member. Sniffing statted in CCBC due to.
Be ‘nasal. surgery. after effects. The sniffing - followed Plaintiff from CCBC, Job Corps, Ee
Ae Antwerpen, Baltimore County, Infants and. Toddlers to 0 Philadelphia PEC- Gloria's F Place. ze mae Sn

 

eo INCLUDING CYBERSTALKING 18 - U.S.C Sec 2261(A), BLS ES
oo “Title IIL of the Omnibus Crime Control and Safe Streets Act of 1964. (Wiretap statute) mos
a Electronic Communications Privacy: Act - 18 U.S.C § 2510, 3121; Stored Communications Act. a
18.US.C§ 2701; and Violation of Privacy. by way of Intrusion of ‘Solitude including Stalking
amd cyberstalking - 18 US.C8§ 2261 DADOANBVANO)§ under the direction of the e Department Shs
: _ of Defense. and the Department o ‘of Education. BAS ps Hopson ins

a Items 17- 27 shows instances. where » Plaintiffs private conversations where listened : too or: aS
evens read by. speech to text method. Plaintiff have found: View Controller. in her. technology

    

    

 
 
  
 
 
 

 

“VIOLATION OF PRIVACY byv way sof INTRUSTION OF SOLITUDE

 

~ showing speech 3 recognition ‘and wiretapping Plaintiffs technology. Staff-at Gloria’ 's Place had: moe

. | .-Yeal-time access to her personal conversations: and they followed. her legal proceedings. Staff. :
SUE “knew Plaintiffs conversations she had when: she was at home with family regarding parties,”
“when Plaintiff took. pictures with her. personal iPhone, if she: “was texting | from her iWatch or

 

COS Ss iPhone, homes Plaintiff: looked at in New Jersey:via conversations in her phone, or if Plaintiff: o s ne

ane 2  blocked.a number in her-phone. Staff and residents at Gloria’ Ss Place continuously \ violated
te a : Plaintifis Privacy from January « 2020 - S annary, 2021. us : nee

  

oy y Items 1- 15 shows intimidating Plaintiff and her minor child by residents i in 1 shelter. ‘tem 35. - 7
-- highlights Plaintiff speaking in private to.a staff member regarding the behavior. of the ~-
"roommate and the staff was more concerned with: "why" these things were happening. The
LR Plaintiff: could only. see the staff ‘meaning t the Plaintiffs reason about happenings i inthe.
oo shelter. ‘However, Plaintiff don't have friends in the shelter and therefor only. talks.on ‘her

  

HARASSMENT - NOISE CAMPAIGNS, RETALIATION, , STALKING eT anes
AND SEXUAL a me ee
- Defamation - 28 US.C§ 4101); aS — CESSES, Seah obo,
Intentional Infliction of :Emotional Distress, Ts na

   

ne S “phone. to. family. Tf the roommate. is made. aware of. the personal conversations of. the be Lo : se 2
then there i is illegal access to. Plaintiffs technology and staff i is aware and informing s shelter _ Jaa

ee residents.

co ° ‘tem. 8 explains a resident § going to 5 the church (across the street from the shelter) where
oo. Plaintiff volunteered and. defamed the. Plaintiff to. the. First Lady. of the Church. | Since the

ae - Plaintittt have e helped the church, she: was ‘the € only. one from the shelter there. cs

 

 
     
 
 
   
     
    
    
 
   
   
 
 
    
   
 
 
 
 
 
 
  
 
 
 
 
 
 
 
 
  
 
 
 
  

  

"| Case 2:21-cv-02180-JP Document 4 Filed 06/12/21 Page 9 of 13.

 
 

ws tems 29- 393 is s the u use. of sound campaigns « which is isa a community harassment technique aS
os directed at the victim. Included is sleep. deprivation tactics which can aid i in entrapment _ eee
oe where Plaintiff i is harassed. to the point that she lashed out: and commit a crim such as assault SE
- Items 29, 32, 36, & 37. While conducting acts to disrupt sleep, harassers/residents provoke 2
~ verbal and physical confrontations to make Plaintiff break and. look like she is the cause of SS
“everything - www.ohchr.org. Sexual. Harassment i ‘in Ttem 37 is due to Plaintiffs private.

: -_ conversations t being | listened too or r read by. the use e of view w controller speech to text method. : a aS - :

oe “While residing a at PEC- Gloria s Place, t the Plaintiff Is the target of a launched c campaign of
Se harassment \ which stems from her. exercising her civil rights engaging i in: activity | that is.
- protected: by. the law, when employed at the Community College of Baltimore County i in.
cS : . Maryland and was constructively discharged, PEC - Gloria’ s Place staff and residents
ee engaged i in. a. | continuation of. interstate adverse retaliation, Incidents v ‘were. re reported to . :

 

 

one ue annoys, “alarms, 0 or causes substantial emotional ¢ distress, mental distress, mental ish aes ae
ee = depression, humiliation, shame, shock, grief, anxiety, worry, fear, Section 2261 (B). 1B
U.S.C, Sec2261A(2)(B); Adams v, Ford Motor C., 693 F.3d. 299.307(3d. Cir. 2011. Staff and ee

% - 5 ‘residents both conducted. noise campaigns. directly at the Plaintiffs door and under. her Be : a
oSS window. ‘Plaintiff was the target of: intimidation, hostility, offensive comments, violation of Bue oe
5 os privacy, sexual harassment, invasion of privacy, ‘defamation, stalking, adverse activity which S 2 es

- tumed Gloria's Place into a hostile environment, Burlington } N. & Santa Fe R.R. Co. ¥. mite BSS

8 48 US. $3(2006); Weeks v. US, 232 US. 383; ‘Hester y. U. Sy 265 US. 57. Staff and

   
   
   

Ogee “(Maryland t to Pennsylvania, State orchestrated activity that included referencing, direct .
~~ statements (catch phrases) made i in: earshot of Plaintiff of activity which. occurred i in. Plainttis ao oe
technology and social media streaming posts. of Plaintiffs history as well as. Plaintiffs phone _ ee
“calls - violating ECPA - 18 U. S. Cc § 2510, 3121, SCA - 18 US.C§ 2701, Violation: of Privacy /-
LSS _ Cyberstalking - 18.U.S. c 8 2261(1)(A)(1)(2)(B)2)(b); Some happenings Staff. should. not be
ee : aware of. due to. Plaintiffs short time in Philadelphia. Such: ‘as. Plaintiffs sexual status, whether ic a
oe or not plaintiff: “talks. a lot", prior ‘work history, legal situations. Staff. also orchestrated | a
~conflicts that- would Jead- into possible: physical altereations: as: Plaintiff. rs -perienced in in—.
fe September 2020. Plaintiff has been awaiting a response from the. Career counselor : for =
ee “employment. assistance as well as resume revamping as they. continue to withhold resources. Pe,
Civil action for deprivation of rights: 42 USC. Sec. 1985(2). All acts were. designed ; asstated
by the Behavior Specialist i in Item 2, to cause Intentional Infliction of Emotional Distress - meee
: oe ‘Tort Claim, Oe pes

  
  
 
 

 
 
  

 

 

  

 
  
 
 

  
 
 
  
   
  
  
  
  
  
  
   
  

 

i. y RELIEF SOUGHT |

 

* ae . "WHEREFORE, ule’ 8 @O,? Plaintiff p prays t s that this Court ¢ enter a an n order er permanently S
os " : enjoining | Defendants, their agents, employees, subordinates, successors in office, and. all.
ce those acting in concert or Participation with them from. mi continuing the acts, practices and

 
  
  
 
 
 
 
 
 
 

 

es oe action as s will {bring Defendants into compliance with federal law and provide legal and
" “constitutional conditions of care. to persons who work i in their employment establishments Q
and/or reside. The Plaintiff further: prays that this Court grant'such other and further equitable 2
relief ‘as: it may deem. just and proper: to. the Plaintifé, if the relief sought does not meet t Court S
requirement for remedy given the circumstances of Pro Se representation: a Les ae

 

aa : Pint request $ s5¢ 00, 000 (ive hundred thousand includes rolicf for minor eis) - - - .

     

a “References:

   

ihe oa ‘Adams y v. Ford Motor c, 653 F. 3d 299 30764 Gir. 201)

 

ae ‘Beyev. v. Bureau of National Affairs, 59 Ma. App. 642, 658, an A 2d 1197 7 (198,
— "Burlington N. & Santa Fe R. R. Co. v. . White, 548 v. s. 5312000) ao

oe Burlington | Industries Ino, Vv. . Ellerth, 524U. s. 742 (1998) : - a :

 

: Conspiracy Against Rights 18 v. S. Code Section 24l.

 
 
  
   

| First Amendment Violation Participation Clause of Title ie EEO Law: 29 c E, R 4 1614, oh a :
105; Statute 42 vu. s. 2000e-3(a) Defamation of Character. aoe aoe ea

   
   

 

“Faragher v. city of Boca es 524, UST 75: (1998)

 

= Heserv US. 265 US. 57.

  

: 7 ote 0 of the United Nations 3s High C Commissioner for Humen Rights - www. ohcht.o org

  

we “Privacy. ‘Act of 1964 - _FCA- Section 605: ‘Violation of U. s. ‘Constitutional Rights
ae ne “Amendment IV and V- Public: Disclosure of Facts, and. False Light - -CFAA = Prohibits”
oe “unauthorized 1 use of ‘technology; Title. VI of the Civil. Rights Act of. 1964, ADA, Violation of
oe Privacy, § Sexual Harassment, Obstruction of Justice, Retaliation. eae eee

 

   
  
 

 
 
 
    
   
   
   

ee - : ea File d. 05 [12/2 on 13 S 8 a

     

United s States Constitution - Fourth Amendment - ~ ACLU, UowthenNSA-S ‘SPYING EO
eo | es 8 Ae

“US. S. v. Katz 389 US 347

a US. Code Title 50, Chapter3 36, Subchapter, ‘Section 1809 2 8 oe 2

 

S Weeks ¥ v. 18023 232 U, Ss. 383 ee

 

 

 
Case 2:21-cv-02180-JP Document1 Filed 05/12/21 Page 12 of 13

CERTIFICATE OF SERVICE

I HEREBY CERTIFY that on this___ MAY 11, 2021 a copy of the Claim against
PEC - Gloria's Place was drafted by the Plaintiff (Racquel Lewis - Davis) was mailed postage
prepaid to the following address:

e

 

Racquel Lewis - Davis

177 Sands Street, 5B
Brooklyn New York 11201
Coreelement@protonmail.com
757 693 0076

Plaintiff - Pro Se
Case 2:21-cv-02180-JP Documen

ny MAY 1 P&I

 
